Title: To Thomas Jefferson from John Crawford, 18 October 1803
From: Crawford, John
To: Jefferson, Thomas


          
            Sir!
            Baltimore 18th. Octr. 1803
          
          It is an advantage peculiar to the inhabitants of this country, that they may address their first Magistrate on a subject of adequate importance, without incurring the imputation of being presumptuous. In other countries they are restrained by a fear of having their suggestions with-held from his view by minions who dread an interference with their power, or a disclosure of their own improper conduct.
           The dearest interests of a large portion of the community are connected with the object of this communication, and I trust this will be deemed a sufficient apology for the intrusion and bespeak for it that attention which circumstances of such extensive moment may appear to merit.
           My first thoughts were to have conveyed what I have to offer to the public, through the medium of a news-paper; but on more mature reflection, I was apprehensive that more injury than good might be the consequence. I therefore determined to make my application to the fountain head of power, as in your hands, revered Sir! all the advantages would be secured, without a risk of doing any mischief.
           It may be safely asserted that there is no country in any part of the Globe, the inhabitants of which enjoy so extensively the blessings of life as that which belongs to the people of the united States. There perhaps never was any portion of the Earth, at any prior period, so highly distinguished by the favour of Heaven, if we except the Land of Indea while the government of it was avowedly a Theocracy.
           Whilst other nations of the world are either laid waste by or threatened with the most devastating wars, we not only enjoy peace, but are in the possession of the most perfect tranquility, and this too, we may almost say, without a soldier, or a strong police to guardent us against the turbulent, who are so numerous in every other country, and whose frequent invasion of the rights of others require the most coercive restraint.
           These are benefits we can not be too anxious to perpetuate; but we are not to suppose it will be possible for us to preserve them, if we are not continually on the watch, and vigilant in observing all the avenues by which dangers may assail us, through which we may be attacked by all the evils that are harrassing so many other countries. Although so far removed from the excesses we deplore, our fate may be involved in theirs to an extent many may think impossible.
           France and England appear to have brought their national existence to issue, or rather their respective governments have subjected their continuance to one great effort. Let us suppose that, contrary to every reasonable expectation, the former should be successful, and the power of the latter should be destroyed. In what way, it may be asked, can this expose us to a calamity so solemnly prefaced, or how can our connection with that country implicate us in their fate?
           I hope to make it appear that our fate most intimately depends upon that of England, unless we adopt measures that will effectually secure us against every influence connected with European politics. Unless we are governed by the only wisdom that can avert such dreadful calamities, our sufferings must be equal to any the English may be destined to endure.
           The French, when under the influence of phrenzy, declared their slaves free. When the delirium abated, they endeavoured to recal the boon, and to reduce the cultivators of their coffee, their sugar, cotton &ca. to the condition from which they had been emancipated; but they found the task more arduous than they were capable of performing.
           The climate destroyed the Troops employed in a service more pregnant with embarrassments than any they had before experienced. The war breaking out with England frustrated all the plans that had been formed for the reduction of St. Domingo, and if not already relinquished, the French Nation must in a very short time, abandon the wanton enterprise. They must be now satisfied that it is impossible again to reduce to a state of slavery, those they had made equal to themselves. It might indeed have been foreseen, that no exertions, under such circumstances would renew the states of bondage from which they had been liberated. Their endeavurs proved vain. The taste of freedom had been permitted; it was too sweet to be relinquished, but with life—The whole of the sanguinary struggle to reduce the Negroes again to the obedience from which they had been emancipated evidences as much the interposition of supreme will as any human events are capable of manifesting. The contest is nearly terminated in the compleat triumph of the slaves over their masters. After exhibiting such scenes of savage barbarity on both sides, for the civilised have no preeminence to boast of, except in ferocity, as perhaps have never been exceeded.
           If it can be supposed that the emancipation of the slaves in question were the result of a supreme feat, can it be imagined that he has no favour of a like nature in view for those who are similarly situated? The author of our divine religion has declared that it shall prevail universally. From the nature of it—there is every reason to believe it will neither be correctly inculcated, nor efficiently embraced by slaves. As soon as christianity began to influence the minds of men generally, and the greatest government then upon the Earth found the adoption of it necessary to its existence, slavery was soon after abolished over the widely spreading Roman Empire. Abolition may be safely employed to express the termination of slavery in the Dominions of ancient Rome. Freedom being given to all who abjured Idolatry had an effect similar to what abolition could have produced. If the adoption of christianity extinguished slavery in the old world, and if christianity must equally obtain every where, it plainly follows that the Author of it will not permit slavery to continue as an obstacle to its universal propagation. If he has began to occasion a removal of it in one spot, is it reasonable to believe that he will not equally remove it from every other?
           This language may have some influence over the minds of believers, but as sir, we know many whose opinions may have much weight in the decision to be made on this momentous occasion who may not be disposed to give any credence to a divine ascendancy over the minds of men, it may be proper to take such a view of the question as naturally arises in the ordinary course of human affairs.
          
           The Negroes of St. Domingo have established their freedom by force of Arms. Is it possible that their success will not create a similar desire in those who, in their vicinity, are similarly situated? The Negroes in the servitude of the English are their nearest Neighbours; and the wise policy, and well directed power of their sagacious masters apparently provides against a revolution in their favour at present. But suppose the power of these masters to be extinguished, what then will be the condition of the slaves over whom they have held dominion? In such a case there would not be an individual in the whole of the west Indies that would not be perfectly free in the course of one year. The same thing would quickly after follow in every part of south america. The power of the Spaniards and of the Portugeese over the blacks and the Indians would be anihilated in a shorter space of time than a traveler would require in visiting their several possessions.
           If the emancipation of the slaves in the west Indies and South America should happen, to what are we to look forward here? It would be a dereliction of the simplest suggestion of common sense, not to feel a conviction that we also must relinquish the bondage in which we hold our fellow creatures in this part of the world, and the question is whether we shall sacrifice it willingly, or whether we shall engage with our slaves in a war which may exterminate, but can not retain them in their present state.
           If the sword is once appealed to, the southern states will experience every thing the most direful that imagination can conceive, and more bloody scenes perhaps never disgraced humanity than will be there exhibited. The assistance of the Eastern parts of the Union would perhaps be absolutely necessary, to the complete subjection of these relentless foes; but it is probable these would never be induced to heartily engage in such a war. They have abolished slavery in their own country, and it must be with a very bad grace they would make exertions to maintain it elsewhere. The obligations of the general compact might prevail upon them to yield assistance; but the individuals ordered on such a service would take no interest in, they would probably be opposed to it. The Eastern States then, if their aid should be necessary, can not be relied on, with any security, for the preservation of our authority over our slaves in this and the southeren parts of the union. If our success in the struggle depends upon our own exertions, it must clearly appear that it will be very doubtful; and this is rendered more so, because the dread of such an alternative seems to be so very alarming, that we do not appear to dare even to make the smallest preparations for it.
          
           What then, much respected sir, have we before us, for preserving our country from the desolations of insatiable revenge, or the horrors of unbridled rage? The People of this country fought gloriously for their liberty, and by their manly courage, established it on the firmest basis. The Glory they acquired on that brilliant occasion would be wholly eclipsed, by their refusing to grant to those who are under their authority what they have a right to claim under circumstances infinitely more impressive. From what has been urged, there can not a colour of doubt remain that the slaves of this country will, at no distant period, establish their freedom on as firm a basis, as that on which our own was erected. This can be accomplished only in one of two ways. It must either be wrested from us by violence, or we must relinquish our pretensions by a compact made with those who have hitherto submitted to our uncontrouled authority.
           In the prosecution of the first, havoc and desolation are inevitable; and the final result must be, that those who have much to lose must lose all that they have, and that those who have nothing to lose must gain all that they contend for. The only alternative as to the issue of a contest with the Negroes, will be either that they must conquer, or they must be exterminated. Let the example of St. Domingo teach which of these may be expected. If the war should be carried on in the low marshy parts of the country which approximate the sea shore, they will prove as unhealthy to white soldiers, as they did to white labourers, and the cause which urged our resorting to Negroes for cultivating the Earth will enable them to become the possessors of the country, they alone were capable of reclaiming from a state of nature: Here the robust sons of the mountains will soon be weary of following them, and after a bloody struggle and a massacre of all the Proprietors and their Families, they will I am confident be left in quiet possession of Lands they have themselves fertilised. In the adoption of the last measure, there will be extensive occasion for self-denial, and an abatement of that pride, and those notions of superiority which now render every kind of arangement concerning the Negroes so extremely difficult.
           You sir, with many others have advocated an opinion that the Negroes are an inferior order of the human species. In your discussion of the question, it must not be forgotten that you only suggest doubts, and that it is with hesitation you admit the probability of your own conjectures.
          For my own part, I firmly believe that they are as capable of being influenced by the moral principle as any other description of men whatsoever. To have felt more of the moral influence than was compatible with their servile condition would have been a cruel distinction. It may be safely adopted as an axiom, that every thing in nature is a type of every other thing, although no two things are alike. The seeds of plants, with due care, have been preserved for more than a century, and afterwards, when placed in a situation favourable for their developement, have become productive. The higher degrees of moral influence have been ever distributed partially. Nations formerly eminently distinguished by them are now sunk into the most disqualifying barbarity, when those from whom we sprung were then savages, although they now claim the appellation of Homo sapiens Europeus. I am unacquainted with any proof that the aborigines of the People we now so much depreciate were not as enlightened in former ages as we are at present, so much pride ourselves in being. Ægypt, Carthage, Æthiopia were in their day the seats of illumination, it should therefore seem no strain upon the belief, that Affrica once was, what Europe now is, nor is it impossible that the favour should be restored of which they were deprived, probably because they made a bad use of it. Whether we resort to negotiation or to war, we shall probably discover, in the people with whom we are to adjust our differences, a strength of intellect we at present deem them incapable of. Occasion has often produced characters that would have remained unnoticed, had this never offered.
           If these momentous concerns should become a subject of deliberation, and the suggestions of reason should predominate over passion, great and solid advantages may be obtained. The mode of Government established in this country, so fruitful of blessings superior to what has been heretofore experienced, clearly points out the way by which we ought to proceed. The influence of habit is powerful on the minds of men. The effect of this will facilitate the arangements necessary to be made with our slaves. If their feelings are consulted, and they are applied to for a disclosure of the terms on which they may obtain their freedom, they will be found ready to secure a provision for those who, in case of an appeal to arms, they would immolate with the most unrelenting barbarity.
           An anecdote recurs to my memory, which may not be unworthy of attention on the present occasion. Mr. Steel, a gentleman who possessed large Estates, and many slaves in the Island of Barbadoes felt much repugnance to the mode in which authority was exerted over the Negroes. He resolved to try whether a mode might not be adopted, by which equal advantages should be secured, and the sufferings of his slaves mitigated, or at least that such punishment as their delinquencies might require infflicted in a way less offensive to their feelings. He divided his people into different classes, according to their strength and capacity. He appointed certain daily wages for the individuals of the several classes. He allotted a certain portion of ground for the use of every family, and he gave them saturday, sunday was their own, to work their gardens. He authorised them to chuse a certain number who were to be the judges of the manner in which the duty assigned to the several classes was performed, and who were to determine what punishment should be inflicted on those whose conduct required correction, and also to carry their determination into effect. Fines alone were to be exacted of those who failed to perform their appointed tasks. Other crimes were to be restrained by imprisonment, or means of more severity, as the case might demand. The White servants were prohibited from every kind of interference with those chosen Judges, or indeed the slightest chastisement of any offender. Mr. Steel reserved to himself the right of mitigating every sentence, but in no other respect, made use of his authority. In this arrangement, the Negroes were to furnish their own food and cloathing; but a store was provided on the Plantation, in which was to be purchased every article the People could have occasion for on terms as moderate as they could be procured for in the public stores. Mr. Steel had the happyness to experience, by these wise regulations, an improvement of his fortune, and to be satisfied that his Slaves enjoyed a degree of felicity they had never known before, nor was elsewhere to be met with.
           Were application made to the reason of the Negroes, and their degraded situation no longer considered as an adequate cause for treating them as an inferior class of beings, they would, I am persuaded, chearfully consent to make provision for those they have been hitherto bound unconditionally to serve. The great mass of mankind can procure no more for themselves, by their utmost labour, than food, cloathing, and shelter, and if the mode of procuring these can be more reconciled to justice, and divested of tyranic controul, they Negroes may, in every probability be modeled into an orderly and well regulated society. If they were to be hereafter employed as hirelings, and no longer to be treated as slaves; if they were to have tribunals appointed among themselves, for the punishment of delinquents, and they were to be subjected to Judges of their own description; if farther, they were rendered capable of holding property, and secured in the enjoyment of their honest earnings, a sense of morality would be gradually introduced among them, to which they are at present strangers, and a pride of character would be acquired, which is incompatible with their present state of debasement.
           There is a wonderful propensity in mankind to hold in high estimation things that are very distant, and attainable by great difficulty, while objects of infinitely higher value, of much more real importance, are at their door, and soliciting their daily attention. This is remarkably examplifyed by the Institutions both of the old and the new world, for propagating the Gospel. They send Missionaries to remote countries, often not to be visited without imminent danger, and who are generally useless from their ignorance of the language, and of the manners of those they are expected to convert, whilst those who live in their vicinity are wholly neglected, and their impiety, and disregard for every thing sacred is viewed with indifference. Instead of expending considerable sums in the employment of Missionaries amongst the Indians, were the instruction of our Negroes in the concerns of Religion made a national object, and a due reverence for the Deity, and the Revelations of his divine will assiduously inculcated, a new order of things would quickly arise, and the happyness of society be provided for in a way far superior to that which has been hitherto pursued.
           I have, highly respected Sir! long trespassed on your patience, and perhaps detained you much longer than was necessary for conveying to your mind every thing important contained in these sheets. But if there is any thing found really important, it must plead for such parts as may be deemed irrelevant. In your hands Sir! the measure proposed may be matured, and woes unutterable averted which are evidently pressing on to assail us, and which can alone be obviated by the wisdom and by the influence of the President.
           I have the honor to be, with all possible respect, revered sir! Your most faithful and most devoted humble servant
          
            John Crawford, M:D.
          
        